DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/23/2021 has been entered.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/08/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4, 8-10, and 16-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naraoka et al. (US 2012/0138918 A1).
Regarding claim 1, Naraoka et al. disclose a light emitting diode (Fig. 4) comprising:
a first electrode (20);
a second electrode (40) overlapping the first electrode;
an emission layer (30) disposed between the first electrode and the second electrode; and
a capping layer (50).


    PNG
    media_image1.png
    256
    591
    media_image1.png
    Greyscale

(Pg. 12 of Naraoka et al.) as well as the specific variable groups to envisage the species in Applicant’s Chemical Formula 1 (¶ 0067 of Naraoka et al. discloses that m is “preferably 2”, Ar80-83 are “benzene derivative[s]”, R80-83 are “hydrogen atom[s]”, HAr81 and HAr83 are “hydrogen atom[s]”, and HAr80 and HAr82 are “carbazole[s]”). See MPEP 2131.02(III).
Naraoka et al. do not explicitly state that the capping layer satisfies Equation 1 of claim 1. However, as the composition of Naraoka et al. satisfies the claimed composition, the composition of Naraoka et al. should inherently have the same properties, including satisfaction of Equation 1. “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 2, Naraoka et al. do not explicitly state that the capping layer satisfies Equation 2 of claim 2. However, as the composition of Naraoka et al. satisfies the claimed composition, the composition of Naraoka et al. should inherently have the same properties, including satisfaction of Equation 2. “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 3, Naraoka et al. do not explicitly state that the capping layer satisfies Equation 3 of claim 3. However, as the composition of Naraoka et al. satisfies the claimed composition, the composition of Naraoka et al. should inherently have the same properties, including satisfaction of Equation 3. “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
	Regarding claim 4, Naraoka et al. disclose that the capping layer comprises a first material (the chemical formula shown in the rejection of claim 1, above), the first material comprises a carbon atom and a hydrogen atom (see formula), and further includes an aromatic hydrocarbon compound with a nitrogen substituent (see formula). As discussed in the rejection of claim 1, the optical value of the first material should inherently satisfy Equation 1.
	Regarding claim 8, Naraoka et al. do not disclose the specific light transmittance in the 405 nanometer wavelength of the capping layer. However, as the capping layer of Naraoka et al. has the same composition as the formula claimed by Applicant, is should inherently have the same light transmittance. “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
	Regarding claim 9, Naraoka et al. disclose that the emission layer comprises a blue emission layer, a red emission layer, and a green emission layer (see Fig. 4), and
	the capping layer respectively overlaps the blue emission layer, the red emission layer, and the green emission layer (see Fig. 4).
	Regarding claim 10, as the emission layer emits red, blue, and green light, it will emit a white light by a combination of a plurality of layers representing colors that are different from each other.
Regarding claim 16, Naraoka et al. disclose a light emitting diode (Fig. 4) comprising:
a first electrode (20);
a second electrode (40) overlapping the first electrode;
an organic emission layer (30) disposed between the first electrode and the second electrode; and
a capping layer (50).
Naraoka et al. disclose that the capping layer is made from:

    PNG
    media_image1.png
    256
    591
    media_image1.png
    Greyscale

(Pg. 12 of Naraoka et al.) as well as the specific variable groups to envisage the species in Applicant’s Chemical Formula 1 (¶ 0067 of Naraoka et al. discloses that m is “preferably 2”, Ar80-83 are “benzene derivative[s]”, R80-83 are “hydrogen atom[s]”, HAr81 and HAr83 are “hydrogen atom[s]”, and HAr80 and HAr82 are “carbazole[s]”). See MPEP 2131.02(III).
Naraoka et al. do not explicitly state that the capping layer has an absorption rate of 0.25 or more in a 405 nanometer wavelength.
However, as this composition satisfies Chemical Formula 1 it should inherently have the same properties and therefore satisfy the absorption rate requirement. “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
	Regarding claim 17, Naraoka et al. do not explicitly disclose the absorption coefficient of the capping layer in a 430 nanometer wavelength. However, as this composition satisfies Chemical Formula A-1 it should inherently have the same properties and therefore satisfy the absorption coefficient requirement. “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
	Regarding claim 18, Naraoka et al. do not explicitly disclose the absorption coefficients of the capping layer. However, as this composition satisfies Chemical Formula A-1 it should inherently have the same properties and therefore satisfy the absorption coefficient requirement. “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
	Regarding claim 19, Naraoka et al. disclose that the capping layer has a refractive index of 2.0 or more in the wavelength range of about 430 nanometers to about 470 nanometers (see Fig. 5A).
	Regarding claim 20, Naraoka et al. disclose that the emission layer includes a blue emission layer, and a light emission spectrum peak wavelength of a blue emission material included in the blue emission layer is about 430 nanometers to about 500 nanometers (¶ 0021).
	Regarding claim 21, Naraoka et al. disclose that the second electrode has a light transmittance of 20% or more in the wavelength range of about 430 nanometers to about 500 nanometers (¶ 0021).
	Regarding claim 22, Naraoka et al. disclose that the organic emission layer comprises a blue emission layer, a red emission layer, and a green emission layer (see Fig. 4), and
	the capping layer respectively overlaps the blue emission layer, the red emission layer, and the green emission layer (see Fig. 4).
	Regarding claim 23, Naraoka et al. disclose that the capping layer has a thickness of about 200 nm or less (¶ 0021).
	Regarding claim 24, Naraoka et al. do not explicitly disclose the absorption coefficient of the capping layer in a 405 nanometer wavelength. However, as this composition satisfies Chemical Formula A-1 it should inherently have the same properties and therefore satisfy the absorption coefficient requirement. “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 25, Naraoka et al. do not explicitly disclose the blockage of the capping layer in a 405 nanometer wavelength. However, as this composition satisfies Chemical Formula A-1 it should inherently have the same properties and therefore satisfy the light blockage requirement. “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11, 12, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naraoka et al. (US 2012/0138918 A1) in view of Namkung et al. (US 2015/0077953 A1).
Regarding claim 11, Naraoka et al. disclose a light emitting diode display (Fig. 4) comprising:
a substrate (10);
a light emitting diode,
wherein the light emitting diode comprises a first electrode (20);
a second electrode (40) overlapping the first electrode;
an emission layer (30) disposed between the first electrode and the second electrode; and
a capping layer (50).
Naraoka et al. disclose that the capping layer is made from:

    PNG
    media_image1.png
    256
    591
    media_image1.png
    Greyscale

(Pg. 12 of Naraoka et al.) as well as the specific variable groups to envisage the species in Applicant’s Chemical Formula 1 (¶ 0067 of Naraoka et al. discloses that m is “preferably 2”, Ar80-83 are “benzene derivative[s]”, R80-83 are “hydrogen atom[s]”, HAr81 and HAr83 are “hydrogen atom[s]”, and HAr80 and HAr82 are “carbazole[s]”). See MPEP 2131.02(III).
Naraoka et al. do not explicitly state that the capping layer satisfies Equation 1 of claim 11. However, as the composition of Naraoka et al. satisfies the claimed composition, the composition of Naraoka et al. should inherently have the same properties, including satisfaction of Equation 1. “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
	Naraoka et al. do not disclose a transistor disposed on the substrate. However, it is well-known in the art to use transistors connected to light emitting diodes (¶ 0044 of Namkung et al.). There is a benefit to using transistors in that they can control the current sent to the diode. It would have been obvious to one having ordinary skill in the art at the time of the invention to use a transistor on the substrate connected to the diode for this benefit.
	Naraoka et al. do not disclose an encapsulation layer. However, it is well-known in the art to form encapsulation layers on light emitting diodes (¶ 0030 of Namkung et al.). There is a benefit to such encapsulation layers in that they protect the light emitting diodes. It would have been obvious to one having ordinary skill in the art at the time of the invention to use an encapsulation layer covering the light emitting diode of Naraoka et al. for this benefit.
Regarding claim 12, Naraoka et al. do not explicitly state that the capping layer satisfies Equation 2 of claim 12. However, as the composition of Naraoka et al. satisfies the claimed composition, the composition of Naraoka et al. should inherently have the same properties, including satisfaction of Equation 2. “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 14, Naraoka et al. do not explicitly disclose that the substrate is flexible. However, it is well-known in the art to use flexible substrates (¶ 0023 of Namkung et al.) There is a benefit to using flexible substrates in that they are less likely to break when external stress is applied. It would have been obvious to one having ordinary skill in the art at the time of the invention to use a flexible substrate for this benefit.
Regarding claim 15, Namkung et al. disclose that the encapsulation layer comprises a structure in which an inorganic layer, an organic layer, and an inorganic layer are sequentially deposited (¶ 0030).
Response to Arguments
Applicant's arguments filed 4/23/2021 have been fully considered but they are not persuasive.
Applicant’s arguments concerning Naraoka et al. only disclosing a generic formula are not persuasive as Naraoka et al. further disclose (see ¶ 0067) specific embodiments of the variable groups to envisage the claimed species.
Applicant’s arguments concerning the unexpected results achieved by the claimed species which are not held by certain other species within the genus are not persuasive. Because the reference anticipates the claim, “no matter how many other species are additionally named . . . . unexpected properties [are] immaterial.” MPEP 2131.02(II).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A CULBERT whose telephone number is (571)272-4893.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on 5712722298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.A.C/Examiner, Art Unit 2815                                                                                                                                                                                                        

/STEVEN B GAUTHIER/Examiner, Art Unit 2893